Citation Nr: 0327401	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  02-09 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an earlier effective date prior to November 
22, 2000, for the grant of a total rating based on 
service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




REMAND

The veteran had active service from May 1961 to September 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In an October 2001 statement, the veteran raised the issue of 
entitlement to an earlier effective date prior to November 
22, 2000, for the grant of service connection for PTSD.  The 
Board finds that this issue is intertwined with the current 
claim of entitlement to an earlier effective date prior to 
November 22, 2000, for the grant of a TDIU and must be 
adjudicated by the RO.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).

In September 2003, the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1), which was cited in a 
September 2003 supplemental statement of the case, as 
inconsistent with statutory one-year period provided for 
response in 38 U.S.C.A. § 5103(b)(1).  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, 7008, 
7009, 7010 (Fed. Cir. Sept. 22, 2003).  

Accordingly, to ensure procedural due process, this case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with the recent 
decision in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 
2002), and any other applicable legal 
precedent.  

2.  The RO is requested to adjudicate the 
issue of entitlement to an earlier effective 
date prior to November 22, 2000, for the 
grant of service connection for PTSD.  If the 
benefit sought is not granted the veteran and 
his representative should be notified of that 
decision and of his appellate rights.  The RO 
is informed that this issue is not before the 
Board until timely perfected.

3.  Following any additional development and 
actions deemed necessary by the RO, the case 
should be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




